Title: John Quincy Adams to Louisa Catherine Johnson, 9 July 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague July 9. 1796.
          
          I have just received your letter of the 28th: of last month, and though I have not yet read it more than ten or fifteen times, I take the very first moment I have, to reply. I judge of your sentiments from my own, and conclude, that I shall run no risk of writing too often.— Perhaps in this I am mistaken. Perhaps with your aversion to writing, and the ILL-NATURE that the very thought of it inspires, the trouble of answering a letter is more than sufficient to counterbalance the pleasure of receiving it.— But the aversion, and the ill-nature are both things that deserve so little indulgence, that I shall not consult them at-all. On the contrary I shall continue to write as often as possible, and as out of mere civility you cannot avoid writing a particular answer to every letter, I hope you will soon totally conquer the aversion, forget altogether the ill nature, and on the contrary take a pleasure in writing to your friend, corresponding if not equal to that which he feels in writing to you.— It is possible indeed that for some time you will claim the privilege of making your letters short, and I shall have to comfort myself with the reflection that a little is better than none. But the disposition will not last

long, and when the habit of writing is once formed you will find it impossible to sit down and write without giving me at least the sheet-full. Instead of being compelled to write you will take a delight in it: instead of being dissatisfied with yourself and every body, you will find your spirits cheering at every line you commit to the paper, and after it is full, the strings of the Harp, will yield a softer sound, a clearer tone and nicer taste will warble from the voice, and every body around you will share a smile more than usually kind and cheerful.— If you think this description promises too much, only try the experiment with a determination to succeed, and I will warrant its final success.
          I speak with the more confidence, because I am now more convinced than ever that your aversion is unreasonable.— Indeed aversion is not its proper name. The real cause is unquestionably … no. I will not say what it is. The mildest appellation that can be given to it would contain a censure, which my heart refuses to believe, and my pen to write. The only fault I can find with your letter is its shortness. Instead of wishing you had not answered me, I only wish you had answered three times as much; but even for what you did write I thank you over and over again. It is not destitute of elegance, but it has what is a thousand times more precious to me, the assurance of your constant affection.
          You were afraid of looking at my picture, lest you should meet with a frown.— As I was obliged to leave it unfinished, I can hardly tell how it looks, but Mr: Hull promised me that it should be very pleasant; which I strongly recommended. If it partakes of the feelings of its original, I am sure it will be ashamed to frown upon you, or upon your sister Nancy. If it were to undertake to express my affection for you, or my regard for her, I readily believe indeed that in that case, it would find the sentiments altogether unspeakable. They are beyond the reach of any expression that can be given to the pencil the pen or the tongue.
          The unpleasantness of my situation gives you satisfaction.— After having told you in my last Letter, that I had been pleased to hear that you had suffered anxiety on my account, I cannot with a good grace complain that there is more selfishness than kindness in your wishes that I may find it intolerable. It would be far from that if it did not necessarily separate me from you; and as long as this necessity continues, no situation whatever can be agreeable to me. No stimulus will be necessary to hasten our meeting, further than that of my own impatience, and as I can never be happy far from you, it

is a consolation to have the assurance that you partake the same sentiment.
          You will not suppose that after the Society that I enjoyed while in London, I could take much delight in any that I could find here, even if it were more extensive and more brilliant than it is. I see very little of it accordingly. But I feel no other tediousness than that of being absent from you. I endeavour to make up in application to my proper business and the studies to which my situation directs me, for the pleasures of which I am deprived.— I have indeed, I speak it to my shame and confusion degenerated again to my old barbarism in the Article of dress.— I believe the taylor and the dancing-master must give me up, as a man of whom nothing can be made.
          While I was writing this last sentence, a packet was brought me, containing your letter of the 4th: instt:—your aversion to writing again!—but I will say no more on that subject.— This second letter is even more charming than the former one … I am sure if you will only have the resolution to practice a little, you will form a really elegant style. I am no friend to hereditary honours, but am a great partizan for hereditary virtues and talents. With such an example of epistolary writing as you have in your Mamma, it would be unpardonable altogether, in you not to write with elegance; and with your understanding, it would be entirely owing to yourself if you should not.
          I am happy to hear you have been introduced to Mr: & Mrs: Gore, for whom I entertain a great friendship and respect.— Perhaps the reason of their not discovering a likeness in the Picture may be attributed to an alteration in my looks since they saw me. I believe your judgment on this article may be deemed rather more accurate than theirs.
          You tell me you are not ambitious, but will offer me your congratulations, if my father should be placed at the head of the American Government. Indeed my friend that is an high station, but I have no Ambition to see him placed in it. For like all other high stations it is planted with thorns and surrounded with dangers. Besides, the more conspicuous he becomes in the world, the more incumbent it will be upon me to prove myself not unworthy to be his son: I have already an heavy burthen on that account to bear, and do not wish to see it encreased. For myself I am not ambitious of rank, but it is impossible to be indifferent on the point of reputation.
          I must not be unworthy of my father or of my Country. That Country is not esteemed at its true value by the English People. But even there the qualities which are destined to make the American

Nation one of the first upon Earth, will produce their effect in time. I will never lose any of the character which will distinguish the Nation, and as far as may ever be in my power I will strive to promote it. I speak to you with entire confidence because whatever my conduct or my fate may be your interests, are now united to mine, to be separated only by Death.
          I received under the same cover with your letter, one from my mother dated May 20th: from which the following is an extract. “The Cloaks came safe to hand. Mr: Gardner paid particular attention to them. I am much pleased with mine, and so is Louisa with hers. The young Lady who undertook the commission, shews that she inherits the taste of Elegance which her Mamma is conspicuous for. Present my compliments to both, and thank them for me, and tell them that Mr: T. B. Johnson was very well last week, when I received a very polite card from him, in reply to an invitation which I had sent him to dine with me on a particular day.”
          You have no aversion to reading letters, I know, but perhaps the length of this will put your Patience to the test. I will only add my affectionate remembrance to your Mamma and Sisters, with every Sentiment of the tenderest attachment to yourself, from your ever faithful friend
          
            John Q. Adams.
          
        